       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 1 of 8 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

JOHN J. MIRANDA,                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
        v.                                         )       No.:
                                                   )
JOSE R. GRIJALBA, and JAMES                        )
GRIFFITH, individually, and                        )
as employees, agents and/or servants of            )       PLAINTIFF DEMANDS TRIAL BY JURY
ALAN RITCHEY, INC.                                 )
                                                   )
                        Defendants.                )

                                      COMPLAINT AT LAW

        NOW COMES the Plaintiff, JOHN J. MIRANDA, by and through his attorneys,

WHITING LAW GROUP, LTD., and complains of the Defendants, JOSE R. GRIJALBA,

Individually and as employee, agent and/or servant of ALAN RITCHEY, INC., as follows:

                              JURISDICTIONAL ALLEGATIONS

        1.      On October 25, 2017, the Plaintiff, JOHN J. MIRANDA, is and at all times relevant

to this matter, a resident of Chicago, Illinois.

        2.      On October 25, 2017, the Defendant, ALAN RITCHEY, INC., is a Texas

corporation with its principal place of business in Valley View, Texas.

        3.      According to ALAN RITCHEY, INC.’s filing with the Texas Secretary of State,

ALAN RITCHEY, INC., has designated its blanket company as National Resident Agent

Service, Inc., which has offices in 48 states, including at 120 West 22nd St., Suite 814, City of

Oak Brook, State of Illinois for service of such process in the State of Illinois.

        4.      On October 25, 2017, Defendant, JOSE R. GRIJALBA, is and at all times

relevant to this matter, a resident of Laredo, Texas.



                                                       1
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 2 of 8 PageID #:2




        5.     On October 25, 2017, Defendant, JAMES GRIFFITH, is and at all times relevant

to this matter, a resident of Guthrie Center, Iowa.

                           COMMON FACTUAL ALLEGATIONS

        1.     That on October 25, 2017, and for some time prior thereto, the Plaintiff, JOHN J.

MIRANDA was An Illinois resident residing in the City of Chicago, County of Cook, State of

Illinois.

        2.     That on the aforementioned date, the Defendant, JOSE R. GRIJALBA, was a Texas

resident residing in the City of Laredo, County of Webb, State of Texas.

        3.     That on the aforementioned date, the Defendant, ALAN RITCHEY, INC., was a

interstate transportation company operating under motor carrier (MC) number 172924 and United

States Department of Transportation (USDOT) number 23010 with a physical address in Hendrix,

Oklahoma and a mailing address in Valley View, Texas.

                                COUNT I – NEGLIGENCE
                         JOHN J. MIRANDA v. JOSE R. GRIJALBA

        1 – 3. Plaintiff restates and re-alleges Paragraphs 1 through 3 of the Common Factual

Allegations as Paragraphs 1 through 3 of Count I as if fully stated herein.

        4.     On or about October 25, 2017, the Plaintiff, JOHN J. MIRANDA, was operating

his motor vehicle in a generally northbound direction on Illinois Route 171 Avenue at or near its

intersection with Cermak Road in the City of Chicago, County of Cook, State of Illinois.

        5.     At that time and place, the Defendant, JOSE R. GRIJALBA, owned, operated,

maintained, managed, and/or controlled a certain motor vehicle, namely, a semi-tractor and trailer,

in a generally southbound direction on Illinois Route 171 at or near its intersection with Cermak

Road in the City of Chicago, County of Cook, State of Illinois.




                                                 2
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 3 of 8 PageID #:3




       6.      At that time and place, the Defendant, JOSE R. GRIJALBA, caused his semi-

tractor-and-trailer to collide with the vehicle driven by the Plaintiff, JOHN J. MIRANDA.

       7.      At all relevant times, it was the duty of the Defendant, JOSE R. GRIJALBA, to

exercise reasonable care and caution in the ownership, operation, maintenance, and/or control of

the semi-tractor and trailer in order to avoid causing injuries to those other motorists lawfully upon

the road, including the Plaintiff, JOHN J. MIRANDA.

       8.      At that time and place, notwithstanding his aforesaid duties, the Defendant, JOSE

R. GRIJALBA, was then and there guilty of one or more of the following wrongful acts and/or

admissions:

               a.      Operated his motor vehicle at a speed which was greater than was
                       reasonable and proper with regard to traffic conditions then and there
                       existing;

               b.      Failed to decrease speed as necessary to avoid colliding with persons and/or
                       vehicles upon the roadway;

               c.      Failed to yield to the right-of-way of Plaintiff;

               d.      Failed to give audible warning when reasonably necessary to ensure safe
                       operation of his motor vehicle;

               e.      Operated a vehicle equipped with brakes inadequate to control the
                       movement of his vehicle and to stop and hold his vehicle;

               f.      Failed to keep a safe and proper lookout so as to avoid a collision with
                       persons and/or vehicles upon the roadway; and,

               g.      Was otherwise careless and/or negligent.

       9.      That as a direct and proximate result of one or more of the aforesaid careless and

negligent acts and/or omissions of the Defendant, JOSE R. GRIJALBA, the Plaintiff, JOHN J.

MIRANDA, sustained severe injuries of a personal and pecuniary nature.




                                                  3
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 4 of 8 PageID #:4




       10.     That as a further direct and proximate result of the aforementioned negligent acts

and/or omissions of the Defendant, the Plaintiff sustained severe and permanent injuries, both

internally and externally, and was and will be hindered and prevented from attending to his usual

duties and affairs, and has lost and will in the future lose the value of that time as aforementioned.

Plaintiff also sustained great pain and anguish, both in mind and body, and will in the future

continue to suffer. Plaintiff further expended and became liable for, and will expend and become

liable for, large sums of money for medical care and services endeavoring to become healed and

cured of said injuries.

       WHEREFORE the Plaintiff, JOHN J. MIRANDA, demands judgment in his favor against

the defendant, JOSE R. GRIJALBA, for a sum in excess of $75,000.00, plus the costs of this

action, and all other damages recoverable by law.

                               COUNT II – NEGLIGENCE
                          JOHN J. MIRANDA v. JAMES GRIFFITH

       1 – 3. Plaintiff restates and re-alleges Paragraphs 1 through 3 of the Common Factual

Allegations as Paragraphs 1 through 3 of Count I as if fully stated herein.

       4.      On or about October 25, 2017, the Plaintiff, JOHN J. MIRANDA, was operating

his motor vehicle in a generally northbound direction on Illinois Route 171 Avenue at or near its

intersection with Cermak Road in the City of Chicago, County of Cook, State of Illinois.

       5.      At that time and place, the Defendant, JAMES GRIFFITH, owned, operated,

maintained, managed, and/or controlled a certain motor vehicle, namely, a semi-tractor and trailer,

in a generally southbound direction on Illinois Route 171 at or near its intersection with Cermak

Road in the City of Chicago, County of Cook, State of Illinois.

       6.      At that time and place, the Defendant, JAMES GRIFFITH, caused his semi-tractor-

and-trailer to collide with the vehicle driven by the Plaintiff, JOHN J. MIRANDA.

                                                  4
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 5 of 8 PageID #:5




       7.      At all relevant times, it was the duty of the Defendant, JAMES GRIFFITH, to

exercise reasonable care and caution in the ownership, operation, maintenance, and/or control of

the semi-tractor and trailer in order to avoid causing injuries to those other motorists lawfully upon

the road, including the Plaintiff, JOHN J. MIRANDA.

       8.      At that time and place, notwithstanding his aforesaid duties, the Defendant, JOSE

R. GRIJALBA, was then and there guilty of one or more of the following wrongful acts and/or

admissions:

               a.      Operated his motor vehicle at a speed which was greater than was
                       reasonable and proper with regard to traffic conditions then and there
                       existing;

               b.      Failed to decrease speed as necessary to avoid colliding with persons and/or
                       vehicles upon the roadway;

               c.      Failed to yield to the right-of-way of Plaintiff;

               d.      Failed to give audible warning when reasonably necessary to ensure safe
                       operation of his motor vehicle;

               e.      Operated a vehicle equipped with brakes inadequate to control the
                       movement of his vehicle and to stop and hold his vehicle;

               f.      Failed to keep a safe and proper lookout so as to avoid a collision with
                       persons and/or vehicles upon the roadway; and,

               g.      Was otherwise careless and/or negligent.

       9.      That as a direct and proximate result of one or more of the aforesaid careless and

negligent acts and/or omissions of the Defendant, JAMES GRIFFITH, the Plaintiff, JOHN J.

MIRANDA, sustained severe injuries of a personal and pecuniary nature.

       10.     That as a further direct and proximate result of the aforementioned negligent acts

and/or omissions of the Defendant, the Plaintiff sustained severe and permanent injuries, both

internally and externally, and was and will be hindered and prevented from attending to his usual



                                                  5
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 6 of 8 PageID #:6




duties and affairs, and has lost and will in the future lose the value of that time as aforementioned.

Plaintiff also sustained great pain and anguish, both in mind and body, and will in the future

continue to suffer. Plaintiff further expended and became liable for, and will expend and become

liable for, large sums of money for medical care and services endeavoring to become healed and

cured of said injuries.

       WHEREFORE the Plaintiff, JOHN J. MIRANDA, demands judgment in his favor against

the defendant, JAMES GRIFFITH, for a sum in excess of $75,000.00, plus the costs of this action,

and all other damages recoverable by law.

                                 COUNT III – NEGLIGENCE
                          JOHN J. MIRANDA v. ALAN RITCHEY, INC.

       NOW COMES the Plaintiff, JOHN J.               MIRANDA, by and through his attorneys,

WHITING LAW GROUP, LTD., and complains of the Defendant, ALAN RITCHEY, INC., as

follows:

       1 – 3. Plaintiff restates and re-alleges Paragraphs 1 through 3 of the Common Factual

Allegations as Paragraphs 1 through 3 of Count II as if fully stated herein.

       4.      That on October 25, 2017, the Defendant, JOSE R. GRIJALBA, was an agent,

servant, and/or employee of the Defendant, ALAN RITCHEY, INC., acting within the course and

scope of his employment.

       5.      That on the aforesaid date, the Plaintiff, JOHN J. MIRANDA, was operating his

motor vehicle in a generally northbound direction on Illinois Route 171 at or near its intersection

with Cermak Road in the City of Chicago, County of Cook, State of Illinois.

       6.      At that time and place, the Defendant, JOSE R. GRIJALBA, in his role as agent,

servant, and/or employee of the Defendant, ALAN RITCHEY, INC., was operating a semi-tractor

and trailer that was owned, operated, maintained, managed, and/or controlled by the Defendant,

                                                  6
      Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 7 of 8 PageID #:7




ALAN RITCHEY, INC., in a generally southbound direction on Illinois Route 171 at or near its

intersection with Cermak Road in the City of Chicago, County of Cook, State of Illinois.

       7.      At that time and place, the semi-tractor and trailer operated by the Defendant,

ALAN RITCHEY, INC., by and through its agent, servant, and/or employee, JOSE R.

GRIJALBA, collided with the driver-side of the vehicle operated by the Plaintiff, JOHN J.

MIRANDA.

       8.      At all relevant times, it was the duty of the Defendant, ALAN RITCHEY, INC., by

and through its agent, servant, and/or employee, JOSE R. GRIJALBA, to exercise reasonable care

and caution in the ownership, operation, maintenance, and/or control of the motor vehicle in order

to avoid causing injuries to those other motorists lawfully upon the road, including the Plaintiff,

JOHN J. MIRANDA.

       9.      At that time and place, notwithstanding his aforesaid duties, the Defendant, ALAN

RITCHEY, INC., by and through its agent, servant, and/or employee, JOSE R. GRIJALBA, was

then and there guilty of one or more of the following wrongful acts and/or admissions:

               a.     Operated his motor vehicle at a speed which was greater than was
                      reasonable and proper with regard to traffic conditions then and there
                      existing;

               b.     Failed to decrease speed as necessary to avoid colliding with persons and/or
                      vehicles upon the roadway;

               c.     Failed to yield to the right-of-way of Plaintiff;

               d.     Failed to give audible warning when reasonably necessary to ensure safe
                      operation of his motor vehicle;

               e.     Operated a vehicle equipped with brakes inadequate to control the
                      movement of his vehicle and to stop and hold his vehicle;

               f.     Failed to keep a safe and proper lookout so as to avoid a collision with
                      persons and/or vehicles upon the roadway; and,



                                                 7
       Case: 1:19-cv-07039 Document #: 1 Filed: 10/25/19 Page 8 of 8 PageID #:8




               g.         Was otherwise careless and/or negligent.

       10.     That as a direct and proximate result of one or more of the aforesaid careless and

negligent acts and/or omissions of the Defendant, ALAN RITCHEY, INC., by and through its

agent, servant, and/or employee, JOSE R. GRIJALBA, the Plaintiff, JOHN J. MIRANDA,

sustained injuries of a personal and pecuniary nature.

       11.     That as a further direct and proximate result of the aforementioned negligent acts

and/or omissions of the Defendant, the Plaintiff sustained severe and permanent injuries, both

internally and externally, and was and will be hindered and prevented from attending to his usual

duties and affairs, and has lost and will in the future lose the value of that time as aforementioned.

Plaintiff also sustained great pain and anguish, both in mind and body, and will in the future

continue to suffer. Plaintiff further expended and became liable for, and will expend and become

liable for, large sums of money for medical care and services endeavoring to become healed and

cured of said injuries.

       WHEREFORE the Plaintiff, JOHN J. MIRANDA, demands judgment in his favor against

the Defendant, ALAN RITCHEY, INC., for a sum in excess of $75,000.00, plus the costs of this

action, and all other damages recoverable by law.

                                                       Respectfully Submitted:


                                                       By: s/Timothy M. Whiting
                                                              One of Plaintiff’s Attorneys

Timothy M. Whiting
The Whiting Law Group, Ltd.
901 W. Jackson Blvd., Ste. 400
Chicago, IL 60607
T: (312) 372-1655
eservice@wlglaw.net
Atty. No.: 37395



                                                   8
